DETAILED ACTION
This is responsive to the RCE filed on 16 June 2022.
Claims 1-3, 5-7, 13-15, 17-23 and 25-29 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
Applicant argues:
Claim 1, as amended, recites the limitations: "perform a first language translation, via a language translation system, of the one or more first text chunks in the first language to one or more second text chunks in a second language, wherein, based on a weighted score assigned to a word or phrase in a translation list, the language translation system selects the word or phrase for inclusion in the one or more second text chunks instead of a different word or phrase." None of the references cited by the Examiner teaches or suggests these limitations. Therefore, neither any single reference nor any combination of the cited references can teach or suggest each and every limitation of claim 1. 
These limitations of amended claim 1 are similar to limitations included in previously submitted claim 30. Applicant notes that the Office Action did not reject claim 30 under 35 U.S.C. § 103. Applicant further notes that the Office Action, at page 4, indicates that "prior art was not found teaching the new matter of claims 30-32." 
While Applicant disagrees with the indication that previously presented claims 30-32 include new matter, Applicant submits that because the previously noted limitations of amended claim 1 are similar to limitations of claim 30, amended claim 1 is allowable under 35 U.S.C. § 103 for similar reasons as claim 30. Therefore, amended claim 1 is in condition for allowance in view of the cited references. Further, amended independent claims 13 and 21 recite limitations similar to those discussed above in connection with allowable amended claim 1. Therefore, amended claims 13 and 21 and all claims dependent thereon, respectively, are in condition for allowance for at least the reasons set for herein.
The Examiner respectfully disagrees. Claim 30 required assigning a confidence score to the one or more second text chunks, and increasing the confidence score based on the determined word or phrase being included in the output. These limitations are markedly patentably distinct than what is currently claimed in claims 1, 13 and 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 13, 15, 17-21, 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Zhang et al. (US PGPub 2017/0371868).
Claim 21:
Shpalter discloses a method comprising: 
receiving audio corresponding to media content; converting the audio to text (“text transcribed from some or all of the spoken or heard speech on file 103”, [0042]); 
parsing the text into one or more first text chunks in a first language according to one or more subtitle parameters (“dividing a display of text of a segment of the series of segments into a series of subtitle display lines if a number of characters in a transcribed text of the segment exceeds a number of characters that are suitable for display on a single line”, [0003], see also [0060]); 
performing a first language translation, via a language translating system, of the one or more first text chunks in the first language to one or more second text chunks in a second language (“The transcribed text entry may be translated into one or more languages”, [0047]); 
determining that a particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters; in response to determining that the particular text chunk of the one or more second text chunks does not comply with the one or more subtitle parameters, generating a modified particular text chunk that complies with the one or more subtitle parameters (“A comparison may be made between such maximum number of characters or words that is suitable against the actual number of characters that are presented during such segment to determine whether the actual number exceeds the suitable or pre-defined number. In block 702, if the actual number exceeds the number that is suitable, then one or more the following may be performed: adding a line of subtitle text to the display, using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays, or taking other actions”, [0077]); and 
outputting the one or more second text chunks, including the modified particular text chunk, to a display device for display as one or more subtitles (“a series of text entries for one or more of the languages into which the text of a video are translated may be shown in synchronized time with the appearance of the video to the user, so that the user may view the translation in subtitles that match the timing of the spoken or viewed text in the video file”, [0054]) at one or more times corresponding to one or more time codes associated with the one or more first text chunks (“Another entry in file 105 may store chronological data about or associated with the text entry. Such chronological data may for example follow a time line of the video clip in file 105 from which the text entry was transcribed”, [0046]).
Shpalter does not explicitly disclose wherein, based on a weighted score assigned to a word or phrase in a translation list, the language translation system selects the word or phrase for inclusion in the one or more second text chunks (i.e. the translations of the one or more first text chunks) instead of a different word or phrase.
In a similar language translation system for translating text, Zhang discloses wherein, based on a weighted score assigned to a word or phrase in a translation list, the language translation system selects the word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase (“The translation system may determine which of the candidate translations was the most favored translation based on the metrics, and may modify the translation system in order to favor the most favored translation. For example, the translation system may include one or more models that are applied to generate translations, and the models may include one or more parameters or scores that determine how given source material will be translated. The machine translation system may modify the parameters or scores so that the system is more likely to generate translations similar to the most-favored candidate translation”, [0021]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result Shpalter’s language translation system selecting a word or phrase for inclusion in translations of one or more first text chunks instead of a different word or phrase based on a weighted score assigned to the word or phrase in a translation list improve machine translation by measuring translation veracity based on human input (see Zhang, [0019]).
Claim 23:
Shpalter in view of Zhang discloses the method of claim 21, further comprising modifying the particular text chunk by contracting the particular text chunk (Shpalter “using contractions or abbreviations to reduce the number of words or letters”, [0077]).
Claim 25:
Shpalter in view of Zhang discloses the method of claim 21, wherein the one or more subtitle parameters comprise a spacing requirement for display of the determined word or phrase and one or more second text chunks on the display device (Shpalter, [0060]).
Claim 26:
Shpalter in view of Zhang discloses the method of claim 21, wherein the one or more subtitle parameters comprise a timing requirement for display of the determined word or phrase and the one or more second text chunks on the display device (Shpalter, [0061]).
Claims 1, 3 and 6-7:
Shpalter in view of Zhang discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claims 21, 23 and 25-26 respectively.
Claim 5:
Shpalter in view of Zhang discloses the one or more non-transitory computer-readable media of claim 1, wherein the one or more processors are further caused to automatically highlight the particular text chunk the display device (Shpalter “if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claims 13, 15 and 18-19:
Shpalter in view of Zhang discloses an apparatus (Shpalter, [0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions (Shpalter, [0039]) is configured to perform the steps of process claims 21, 23 and 25-26 respectively.
Claim 17:
Shpalter in view of Zhang discloses the apparatus of claim 13, wherein the processor is further configured to automatically highlight the particular text chunk of the display device (Shpalter, “if the actual number exceeds the number that is suitable, then one or more the following may be performed: … using contractions or abbreviations to reduce the number of words or letters, splitting the text into two displays”, [0077]. Note that taking the listed actions on the text amount to highlighting the text, for example splitting the text into two displays highlights textual content in each split section). 
Claim 20:
Shpalter in view of Zhang discloses the apparatus of claim 13, wherein display of the one or more second text chunks as one or more subtitles is at one or more times corresponding to one or more time codes associated with the one or more first text chunks (Shpalter, [0054], see also [0046]).

Claims 2, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Zhang et al. (US PGPub 2017/0371868) and Miyajima et al. (US PGPub 2014/0125558).
Claim 22:
Shpalter in view of Zhang discloses the method of claim 21, but does not explicitly disclose modifying the particular text chunk by expanding the particular text chunk.
In a similar system modifying translation texts in order to fit them in a display region, Miyajima discloses modifying a particular translation text chunk by expanding the particular text chunk (“when the number of characters is remarkably reduced, and, with the same font size, there is a surplus region in the attention region, a font size of characters after translation may be displayed by being enlarged so as to fill the attention region”, [0097]).
It would have been obvious to one with ordinary skill in the art before the effective filing date to have combined the references to yield the predictable result of modifying Shpalter’s particular text chunk by expanding the particular chunk as disclosed by Miyajima in order to enlarge the particular chunk to fill a translation display region (see Miyajima, [0097]).
Claim 2:
Shpalter in view of Zhang and Miyajima discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claim 22 as shown above.
Claim 14:
Shpalter in view of Zhang and Miyajima discloses an apparatus (Shpalter, [0039]) comprising: 
a memory storing instructions; and a processor that is coupled to the memory and, when executing the instructions (Shpalter, [0039]) is configured to perform the steps of process claim 22.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shpalter et al. (US PGPub 2010/0332214) in view of Zhang et al. (US PGPub 2017/0371868) and Abou Mahmoud et al. (US PGPub 2017/0147559).
Claim 28:
Shpalter in view of Zhang discloses the method of claim 21, but does not explicitly disclose wherein generating the modified particular text chunk includes performing a second language translation of at least one text chunk of the one or more first text chunks in the first language to the modified particular text chunk in the second language, the performing including searching for synonym words in the second language that are synonymous with at least one word of the at least one text chunk.
In a similar translation method generating a modified particular text chunk, Abou Mahmoud discloses generating the modified particular text chunk by replacing at least one word of the particular text chunk with at least one synonym word (“replacing one or more terms in the translated content with synonyms”, [0008]).
It would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to have combined the references to yield the predictable result of generating Shpalter modified particular text chunk by replacing at least one word of the particular text chunk with at least one synonym word in order to maintain the meaning of the text while changing its size so that it can better fit a selected display area (see Abou Mahmoud, [0008]).
Claim 27:
Shpalter in view of Zhang and Abou Mahmoud discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors (Shpalter, [0039]), cause the one or more processors to perform the steps of process claim 28.
Claim 29:
Shpalter in view of Zhang and Abou Mahmoud discloses the one or more non-transitory computer-readable media of claim 27, wherein the second language translation comprises a machine translation of the at least one text chunk of the one or more first text chunks in the first language to the modified particular text chunk in the second language (Shpalter, [0077], note that expanding or contracting words within the second language text is how Applicant’s specification performs retranslation i.e. second translation see “The language translation system 100 may then retranslate the plurality of text chunks by expanding or contracting words within the translated text” in Applicant’s specification [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657